Exhibit 99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 OPERATING REVENUES: Gas utility $ Electric utility Nonutility revenues Total operating revenues OPERATING EXPENSES: Cost of gas sold Cost of fuel and purchased power Cost of nonutility revenues Other operating Depreciation and amortization Taxes other than income taxes Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSE): Equity in earnings (losses) of unconsolidated affiliates ) ) ) Other income- net Total other income (expense) INTEREST EXPENSE INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAXES ) NET INCOME (LOSS) $ ) $ $ $ AVERAGE COMMON SHARES OUTSTANDING DILUTED COMMON SHARES OUTSTANDING EARNINGS (LOSS) PER SHARE OF COMMON STOCK BASIC $ ) $ $ $ DILUTED $ ) $ $ $ VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 OPERATING REVENUES: Gas utility $ Electric utility Other Total operating revenues OPERATING EXPENSES: Cost of gas sold Cost of fuel and purchased power Other operating Depreciation and amortization Taxes other than income taxes Total operating expenses OPERATING INCOME OTHER INCOME - NET INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) June 30, December 31, ASSETS Current Assets Cash & cash equivalents $ $ Accounts receivable - less reserves of $8.3 & $5.6, respectively Accrued unbilled revenues Inventories Recoverable fuel & natural gas costs - Prepayments & other current assets Total current assets Utility Plant Original cost Less:accumulated depreciation & amortization Net utility plant Investments in unconsolidated affiliates Other utility and corporate investments Other nonutility investments Nonutility property - net Goodwill - net Regulatory assets Other assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accounts payable to affiliated companies Refundable fuel & natural gas costs Accrued liabilities Short-term borrowings Current maturities of long-term debt Long-term debt subject to tender Total current liabilities Long-term Debt - Net of Current Maturities & Debt Subject to Tender Deferred Income Taxes & Other Liabilities Deferred income taxes Regulatory liabilities Deferred credits & other liabilities Total deferred credits & other liabilities Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.1 and 81.0 shares, respectively Retained earnings Accumulated other comprehensive income (loss) ) ) Total common shareholders' equity TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ $ VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization Deferred income taxes & investment tax credits Equity in earnings (loss) of unconsolidated affiliates ) Provision for uncollectible accounts Expense portion of pension & postretirement periodic benefit cost Other non-cash charges - net ) Changes in working capital accounts: Accounts receivable & accrued unbilled revenue Inventories Recoverable/refundable fuel & natural gas costs ) Prepayments & other current assets Accounts payable, including to affiliated companies ) ) Accrued liabilities ) Unconsolidated affiliate dividends Changes in noncurrent assets Changes in noncurrent liabilities ) ) Net cash flows from operating activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Issuance of common stock - Long-term debt Stock option exercises & other - Requirements for: Dividends on common stock ) ) Retirement of long-term debt ) ) Other financing activities - ) Net change in short-term borrowings ) ) Net cash flows from financing activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Other collections Requirements for: Capital expenditures, excluding AFUDC equity ) ) Unconsolidated affiliate investments ) ) Other investments ) ) Net cash flows from investing activities ) ) Net change in cash & cash equivalents ) ) Cash & cash equivalents at beginning of period Cash & cash equivalents at end of period $ $ VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 REPORTED EARNINGS: Utility Group $ Non-utility Group Energy Marketing and Services ) ) Coal Mining ) ) Energy Infrastructure Services ) Other Businesses ) ) Total Non-utility Operations ) ) Corporate and Other ) Sub-Total Operations Charge related to Liberty Gas Storage Investment ) - ) - Vectren Consolidated $ ) $ $ $ EARNINGS PER SHARE: EPS FROM OPERATIONS $ Charge related to Liberty Gas Storage Investment ) - ) - REPORTED EPS $ ) $ $ $ VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30 Ended June 30 GAS OPERATING REVENUES (Millions): Residential $ Commercial Industrial Other Revenue $ GAS MARGIN (Millions): Residential $ Commercial Industrial Other $ GAS SOLD & TRANSPORTED (MMDth): Residential Commercial Industrial AVERAGE GAS CUSTOMERS Residential Commercial Industrial YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 99 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30 Ended June 30 ELECTRIC OPERATING REVENUES (Millions): Residential $ Commercial Industrial Municipals - - Other Revenue Total Retail Net Wholesale Revenues $ ELECTRIC MARGIN (Millions): Residential $ Commercial Industrial Municipals - Other Total Retail Net Wholesale Margin $ ELECTRICITY SOLD (GWh): Residential Commercial Industrial Municipals - - Other Sales - Street Lighting Total Retail Wholesale AVERAGE ELECTRIC CUSTOMERS Residential Commercial Industrial Other 33 34 33 34 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) % 97
